Case 2:21-cr-00415-ODW Document1 Filed 09/03/21 Page1of1 Page ID#:1

 

FILED
PROB 22 CLERK: US. DISTRICT. COURT DOCKET NUMBER (Tran. Court)

(Rev. 2/88) 0647 1:13CR00016-001
TRANSFER OF JURISDICTION 09/03/2021

 

 

DOCKET NUMBER (Rec. Court)
CENTRAL DISTRICT OF CALIFORNIA 2:21-cr-00415-ODW-1

 

 

 

 

 

 

BY: DEPUTY
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: __| DISTRICT DIVISION
Jesse Owen Ray NORTHERN DISTRICT OF

 

 

OHIO

Judge Dan A. Polster

 

DATES OF PROBATION/SUPER VISED FROM TO

RELEASE: 2/23/2020 | 2/22/2024

—————

 

 

 

 

 

OFFENSE
Count 1: 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(B) — Conspiracy to Possess with Intent to Distribute and

to Distribute Cocaine, a Class B felony.

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States District Court
for the upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the
period of probation or supervised release may be changed by the District Court to which this transfer is made
without further inquiry of this Court.*

 

Jou (57 Wr, CLE.

Date United States District Judge

 

 

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURTFOR THE Central District of California

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.

9/2/21 fel 4 E.

Effective Date United States District Judge

 

 

 
